DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-50 have been cancelled.  Claims 51-87 have been newly introduced.
Election/Restrictions
Applicant’s election without traverse of Group I and the EGFR antibody having the heavy chain CDRs of SEQ ID NOS: 4/6/8 and the light chain CDRs of SEQ ID NOS: 18/20/22 and the CD28 antibody having the heavy chain CDRs of SEQ ID NOS: 12/6/14 and the light chain CDRs of SEQ ID NOS: 18/20/22 in the reply filed on 11/16/2021 is acknowledged.
Claims 70-72 and 80-86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 70-72) or nonelected invention (claims 80-87), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.
	Claims 51-69, 73-79, and 87 are under consideration.

Improper Markush Grouping
Claims 59-62 and 65-68 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these 
The Markush groupings of claims 59-62 and 65-68 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
With respect to claim 59, the CDRs of SEQ ID NOS: 10, 59, and 63 are structurally variant.  See at least Table 3 at page 69.
With respect to claim 60,  the CDRs of SEQ ID NOS: 2, 30, 40, and 50 are structurally variant.  See at least Table 1 at page 68.
With respect to claim 61, the HCDR1 of SEQ ID NOS: 12, 60, and 64 are structurally variant; the HCDR2 of SEQ ID NOS: 6, 61, and 64 are structurally variant; and the HCDR3 of SEQ ID NOS: 14, 62, and 66 are structurally variant.
With respect to claim 62, the HCDR1 of SEQ ID NOS: 4, 32, 42, and 52 are structurally variant; the HCDR2 of SEQ ID NOS: 6, 34, 44, and 54 are structurally variant; and the HCDR3 
of SEQ ID NOS: 8, 36, 46, and 56 are structurally variant.
With respect to claim 65, the HCVR of SEQ ID NOS: 10, 59 and 63 are structurally variant.

of SEQ ID NOs: 8, 36, 46, and 56 are structurally variant.
With respect to claims 67 and 68, the HCVR of SEQ ID NOs: 2, 30, 40, and 50 are structurally variant.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-58, 64-68, 73-79, and 87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 51 is drawn to a bispecific antibody comprising a first antigen binding domain that binds to human CD28 and a second antigen-binding domain that specifically binds to human EGFR. Thus, the claim identifies the antibody by function only, where the function is to bind to human EGFR and CD28.  Claims 52-53 recite particular EC50 values for the CD28 binding portion.  Claim 54 recites binding to human and cynomolgus monkey cells expressing CD28.  Claims 55-58 recite limitations to particular biological effects.  Claims 64-68 require that the claimed bispecific antibody compete for binding to human CD28 or human EGFR with particular antigen binding proteins.   Claims 73-79 are directed to pharmaceutical compositions that do not further structurally define the bispecific antibody of claim 51.  Claim 87 requires that the bispecific antibody of claim 51 interact with one or more of the recited amino acids of EGFR. Claims 52-58, 64-68, 73-79, and 87 depend upon claim 51 and do not require any particular structure for the claimed bispecific antibody.
The instant specification discloses only four bispecific antibodies that bind to human CD28 and human EGFR: REGN7075, REGN6321, REGN 6322, and REGN6323.  In each case the anti-CD28 antigen-binding domain is the same.  See at least Table 5.  The specification fails to disclose any other structural sequences required of the bispecific antibody to possess the function of binding to human CD28 and human EGFR and having the properties required by claims 52-58, 64-68, and 87.   
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind to human CD28 and human EGFR and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The human CD28 and human EGFR antigens provide no information about the structure of an antibody that binds to them.
The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only REGN7075, REGN6321, REGN 6322, and REGN6323.  A 
Applicant has not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that can be altered and still maintain antigen CD28 and EGFR binding function. The instant claims attempt to claim every antibody that would achieve a desired result wherein the instant specification does not describe representative number of species to support the full scope of the claimed genus.  Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of four exemplary species of bispecific CD28/EGFR antibodies to the structure of any and all anti-antigen CD28/EGFR antibodies as broadly claimed. Therefore one could not readily envision members of the broadly claimed genus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 58 and 77-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 is indefinite in reciting “(e.g., non-small cell lung cancer)” and other parenthetical limitations within the claim.  It is unclear if the claim is limited to the particular cancers recited in the parentheses.  See at least MPEP 2173.05(d).
Claims 77 and 78 are confusing in reciting “tumor target antigen.”   There is no antecedent basis in claims 51or 73 for “tumor target antigen.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 51, 64-68, 73, and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (of record).
Jung et al. discloses a bispecific antibody that binds to EGFR and CD28.  This bispecific antibody was used with human patients and therefore must bind human EGFR and human CD28.  The antibodies would have been used in the form of a composition having a pharmaceutically acceptable carrier or diluent.  Glioma cells (i.e. brain cancer cells) express EGFR.  See at least abstract; page 225, right column, second full paragraph; page 226, sections on production of bsFab2, in vitro assays, and treatment regimen; and Figure 2B.  Absent evidence to the contrary, the bispecific antibody of Jung et al. would inherently compete for binding to human EGFR and/or human CD28 with the antibodies recited in instant claims 64-69.  Jung et al. co-administers the bispecific EGFR X CD28 antibody with an EGFR X CD3 bispecific antibody.  See instant claim 77.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 51-59, 61, 64-68, and 73-79 are rejected under 35 U.S.C. 103 as being unpatentable over Kufer et al. (U.S. Patent Application Publication 2005/0136050) in view of Murphy et al. (U.S. Patent Application Publication 20200239576,  Daly et al. (WO 2014/004427, of record), and Jung et al. (of record).
	Jung et al. is applied as above but does not disclose antibody sequences (e.g. CDRs, HCVRs) or binding characteristics.
	The inventive entity of Murphy et al. is by other than the inventive entity of the instant application.  Murphy et al. was filed 18 December 2019 and claims priority to provisional application 62/781,689, filed 19 December 2018.  Murphy et al. is entitled to the 19 December 2018 priority date and as such is valid prior art against the instant application.
	Murphy et al. discloses the HCVR of SEQ ID NO: 26 (having the CDRs of SEQ ID NOS: 28/30/32) and the LCVR of SEQ ID NO: 10 (having the CDRs of SEQ ID NOS: 12/14/16) for an antibody directed against human CD28.  See at least Table 3.  This mAb1226P2 CD28 antibody corresponds to the CD28 antibody elected in the instant specification although the sequence identifier numbers are not the same.  See at least Table 3 on page 69 of the instant application.  The CD28 antibodies can be used to form bispecific or multispecific antibodies.  See at least paragraphs [0098-0101].  The binding characteristics recited in instant claims 52-58 are disclosed in claim 2, parts (c) and (d), and paragraphs [0004, 0046, 0118, 0121-0123, 0313].  Pharmaceutical compositions that can include checkpoint inhibitors such as pembrolizumab or cemiplimab are disclosed.  Murphy et al. discloses including a CD3 X CD20 bispecific antibody.  Murphy et al. incorporates by reference to U.S. Patent No. 9,657,102 with respect to other CD3 bispecific antibodies.  The ‘102 patent discloses bispecific antibodies targeting CD3 and targets such as PSMA, MUC16, and STEAP2.  See column 18, lines 42-60 of the ‘102 patent.   These 
	Kufer et al. suggests bispecific antibodies that bind to human EGFR and human CD28.  See at least claims 25, 39, 44 and paragraphs [0051 and 0053].  Pharmaceutical compositions are disclosed.  See at least paragraph [0058].
	Daly et al. discloses antibodies to EGFR.  The EGFR antibodies can be used to form bispecific or multispecific antibodies.  Pharmaceutical compositions including pharmaceutically acceptable excipients are disclosed.  See at least abstract, claims, paragraphs [0035, 0070-0072, 0080-0084], and Table 1.
	It would have been obvious the produce a bispecific antibody against human EGFR and human CD28 as suggested by Kufer et al. using the EGFR antibody sequences disclosed by Daly et al. and the CD28 sequences disclosed by Murphy et al.  Both Daly et al. and Murphy et al. suggest producing bispecific antibodies.  Those of ordinary skill in the art would have known that bispecific antibodies against EGFR and CD28 would have been useful for treating cancer as taught by Jung et al.  It would have been obvious to formulate the EGFR X CD28 bispecific antibody with a pharmaceutically acceptable carrier or diluent as taught by Daly et al. and Murphy et al.  It would have been further obvious to include checkpoint inhibitors such as pembrolizumab or cemiplimab as taught by Murphy et al. for added efficacy in treating cancer.  The bispecific antibodies suggested by the prior art would have competed for binding to human EGFR and/or human CD28 with the antibodies recited in instant claims 64-69 and would have had the properties recited in instant claims 52-58.  With respect to claim 77, it would have been obvious to include an EGFR X CD3 bispecific antibody as taught by Jung et al.  With respect to claim 78, it would have been obvious to include a CD3 X CD20 bispecific antibody as taught by .

Claims 63 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The elected antibody against human EGFR having the HCVR of SEQ ID NO: 2 (having the CDRs of SEQ ID NOS: 4/6/8) and the LCVR of SEQ ID NO: 16 (having the CDRs of SEQ ID NOS: 18/20/22) is free of the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571) 272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa